Citation Nr: 0706231	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-27 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to an effective date earlier than December 
20, 2001, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision for the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to TDIU effective from June 17, 2002, and denied 
entitlement to service connection for a left eye cataract.  A 
May 2004 rating decision granted an earlier effective date 
for the award of TDIU from December 20, 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate a left eye 
disorder was manifest during active service or developed as a 
result of a service-connected disability.

3.  The veteran's application for TDIU was received by VA on 
January 18, 2000.

4.  The evidence demonstrates the veteran was first eligible 
for TDIU consideration on a schedular rating basis on 
December 20, 2001; there is no evidence of any unusual 
circumstances prior to that date to warrant referral for 
extraschedular consideration.


CONCLUSIONS OF LAW

1.  A left eye disorder was not incurred in or aggravated by 
service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (effective before and after October 10, 2006).

2.  The criteria for an effective date earlier than December 
20, 2001, for the award of entitlement to TDIU have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in February 2003 and 
November 2003.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in May 
2006.  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

VA regulations provide that compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities as if both disabilities were service-connected, 
including blindness in one eye as a result of service-
connected disability and blindness in the other eye as a 
result of nonservice-connected disability, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383 (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, the veteran contends that because he is service 
connected for blindness in the right eye, service connection 
should be awarded for his left eye disorder.  Service medical 
records are negative for diagnosis or treatment for a left 
eye disorder.  Reserve service medical records note diagnoses 
of glaucoma secondary to uveitis of the right eye.  VA and 
private medical records show the veteran has complained of 
blurry left eye vision and dryness.  

During a February 1997 VA ophthalmology examination, the 
veteran related that previously, except for reading 
difficulties, he had not had problems with the left eye.  
However, recently, he had experienced morning blurriness in 
the left eye.  Following examination, the pertinent diagnosis 
was refractive error: hyperopia with presbyopia, left eye. 

Following an October 2001 VA ophthalmology examination, the 
diagnoses included trace nuclear sclerotic cataract to the 
left eye.  There was no opinion as to etiology.  In private 
medical correspondence dated in February 2002, Dr. J.V.T. 
noted the veteran's left eye blurred vision appeared to be 
related to his reduced tear production.

In an October 2002 VA ophthalmology examination report, the 
physician noted that the claims file was reviewed prior to 
examination.  The diagnoses included history of Fuch's 
heterochromic iridocyclitis of the right eye with secondary 
mature cataract and glaucoma, nuclear sclerotic cataract of 
the left eye, and bilateral dry eye.  

A June 2004 VA ophthalmology examination report noted the 
veteran was blind in the right eye with a long-standing 
history of uveitis of the right eye and history of angle 
recession glaucoma of the right eye, mature cataract of the 
right eye, and exotropia of the right eye that were secondary 
to uveitis.  Diagnoses were also provided for bilateral dry 
eye, bilateral blepharitis, and lower left eyelid punctal 
plug that were unrelated to the veteran's service-connected 
uveitis.  It was also noted that the veteran was not blind in 
the left eye and that his mild nuclear sclerotic cataract and 
cortical cataract were unrelated to his service-connected 
right eye disorders.  

Based upon the evidence of record, the Board finds a left eye 
disorder was not manifest during active service and did not 
develop as a result of a service-connected disability.  There 
is no evidence of a left eye disability for many years after 
service and the June 2004 VA examiner's opinion is persuasive 
that the veteran's present left eye disorders are unrelated 
to his service-connected right eye disorders.  While the 
veteran may sincerely believe that his left eye disorder was 
incurred as a result of active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2006).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable,  (2) Disabilities 
resulting from common etiology or a single accident,  (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,  (4) Multiple injuries incurred in action, 
or  (5) Multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2006).  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2006).  

In this case, a review of the record shows that on December 
18, 2000, the veteran submitted a claim for entitlement to 
TDIU.  He stated he had been too disabled to work since 1977 
when he retired on disability from his employment as a 
firefighter, but also noted that he had been self-employed as 
a fisherman.  He provided no information as to his total 
earned income for the previous 12 month period and reported 
he had completed nine years of formal education.  In support 
of his claim he provided private medical correspondence dated 
in January 1979 noting he was unable to carry out his duties 
as a firefighter because of a combined difficulty with depth 
perception due to loss of one eye due to cataract and dyspnea 
and dizziness when exposed to smoke.  The veteran also 
provided corporate tax documents indicating ordinary income 
from his commercial fishing business activities of $1,828 for 
1999 and ordinary losses of $11,633, $14,818 for 1997, $7,716 
for 1998, and $16,054 for 2000.

The veteran's service-connected disabilities at the time of 
his December 2000 claim included uveitis of the right eye 
with secondary glaucoma and cataract (30 percent); maxillary 
sinusitis (10 percent); tinnitus (10 percent); and bilateral 
sensorineural hearing loss (10 percent).  The combined 
service-connected disability rating was 50 percent.  An April 
2000 rating decision denied entitlement to TDIU because the 
schedular rating criteria under 38 C.F.R. § 4.16 were not 
met.  The veteran subsequently perfected an appeal from this 
rating decision.  

In correspondence to the United States Coast Guard received 
by the RO in July 2001 the veteran's private physician, Dr. 
L.G.M., noted the veteran had been examined and advised to 
relinquish his commercial license due to progressive hearing 
and vision deficits.  In correspondence dated in July 2001 
the veteran noted he would not be renewing his merchant 
marine license due to vision and hearing disabilities.  

In a September 2001 rating decision the RO, in pertinent 
part, granted an increased 30 percent rating for maxillary 
sinusitis effective from January 18, 2000.  The veteran's 
combined service-connected disability ratings was 60 percent 
effective from January 18, 2000.

In private medical correspondence dated in March 2002 Dr. 
J.A.R. noted the veteran had been physically active 
throughout his adult life with commercial fishing and that 
his onset of symptoms of depression began approximately 18 
months earlier.  It was noted the veteran also stated that 
over this same period of time he had realized he was no 
longer able to see or hear well enough to continue operating 
his fishing boat.  In correspondence dated in June 2002 the 
veteran's spouse asserted, generally, that the veteran was 
unemployable because of his service-connected disabilities.  
The veteran also submitted tax documents indicating an 
ordinary loss of $13,989 from his commercial fishing 
activities for the year 2001.  

VA psychiatric examination in October 2002 noted the 
veteran's level of functioning was mildly impaired due to 
depression.  It was also noted that he was unemployable due 
to his combination of service and nonservice-connected 
disabilities.  

In a December 2002 rating decision the RO established 
entitlement to service connection for a major depressive 
disorder and assigned a 50 percent rating effective from 
December 20, 2001.  The veteran's combined service-connected 
disability rating was reported as 60 percent effective from 
January 18, 2000, and 80 percent effective from December 20, 
2001.

In a December 2002 application for entitlement to TDIU the 
veteran stated he last worked full time in January 1979 and 
that he had been too disabled to work since then.  He 
reported he had no earned income for the previous 12 month 
period.  He stated he had completed eight years of formal 
education and had received a general education degree (GED).  
In subsequent statements he reiterated his claim that he had 
been unemployable for many years.

In a January 2003 rating decision entitlement to TDIU was 
established effective from June 17, 2002.  A May 2004 rating 
decision granted an earlier effective date from December 20, 
2001.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the award of 
entitlement to TDIU is not warranted.  There is no indication 
of an unadjudicated formal or informal claim for TDIU prior 
to January 18, 2000.  It is significant to note that rating 
decisions addressing the assigned compensation level and 
effective date of his service-connected disabilities have 
become final either because no timely notice of disagreement 
was received or because specific appeals were withdrawn by 
the veteran.  There have been no specific claims, nor 
indication by the record, that any prior rating action should 
be revised due to clear and unmistakable error.  The Board 
finds the record is clear that the schedular rating criteria 
for total rating consideration under 38 C.F.R. § 4.16(a) were 
not met prior to December 20, 2001.  While the veteran's 
combined service-connected disability rating was 60 percent 
effective from January 18, 2000, it was not based upon one 
single disability nor as a result of circumstances that may 
be considered for total rating purposes as a single 
disability. 

As to the veteran's implied claim that the case should be 
referred for extra-schedular consideration for an earlier 
effective date based upon unemployability under 38 C.F.R. 
§ 4.16(b), the Board finds there is no probative evidence 
that he was unemployable as a result of his service-connected 
disabilities prior to December 20, 2001.  In statements and 
documents presented in support of his appeal the veteran 
asserted that he had been unemployable as a result of his 
service-connected disabilities since his retirement as a 
municipal government firefighter in January 1979 and, in 
essence, that his self-employment as a commercial fisherman 
was only marginal employment. 

Although the veteran has submitted credible evidence that he 
sustained losses for income tax purposes from his commercial 
fishing business activities, the fact that he may have been 
financially unsuccessful in this activity does not itself 
demonstrate he was unemployable.  Private medical evidence 
dated in January 1979 indicated he was unable to continue 
working in the hazardous profession of firefighting; however, 
there is no medical evidence indicating he was considered 
otherwise unemployable prior to October 2002.  In fact, 
private medical evidence dated in March 2002 noted he had 
been physically active throughout his adult life as a 
commercial fisherman and that he only reported the onset of 
disabling symptoms as beginning approximately 18 months 
earlier.  

In light of the evidence of record, the Board finds there is 
no probative evidence of any unusual or exceptional 
circumstances, such as marked interference with employment 
that would take the case outside the norm so as to warrant an 
extra-schedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the claim for an earlier effective 
date.


ORDER

Entitlement to service connection for a left eye disorder is 
denied.

Entitlement to an effective date earlier than December 20, 
2001, for the award of TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


